 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICHOLAS SCOTT STONE,                             Case No. 1:19-cv-00703-JDP
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
                                                        ECF No. 12
14    T. ROBINSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. Plaintiff appears to seek the appointment of counsel in this case,

19   although he has submitted a California Superior Court form that does not apply to federal courts.

20   See ECF No. 12. As plaintiff has failed to articulate any basis for appointing counsel—except

21   that he cannot afford to pay—his motion for counsel is denied without prejudice.

22          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

23   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

24   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

25   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

26   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

27   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

28   court will seek volunteer counsel only in exceptional circumstances. In determining whether such
                                                        1
 1   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 2   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 3   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 4            The court cannot conclude that exceptional circumstances requiring the appointment of

 5   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 6   Based on a review of the record, it is not apparent that plaintiff is unable to articulate his claims

 7   adequately. Further, at this early stage in the proceedings, plaintiff has not demonstrated that he

 8   is likely to succeed on the merits.

 9            The court may revisit this issue at a later stage of the proceedings if the interests of justice

10   so require. If plaintiff later renews his request for counsel, he should provide a detailed

11   explanation of the circumstances that he believes justify appointment of counsel.

12
     IT IS SO ORDERED.
13

14
     Dated:      October 29, 2019
15                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18   No. 204
19

20
21

22

23

24

25

26
27

28
                                                          2
